Case 1:20-cv-04612-AT Document 13 Filed 07/02/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
MICHAEL CETTA, INC. d/b/a SPARKS STEAK DOC #: ee
HOUSE, on behalf of themselves and all others DATE FILED: _7/2/2020_
similarly situated,

Plaintiff,

-against- 20 Civ. 4612 (AT)

ADMIRAL INDEMNITY COMPANY . ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Defendant’s motion for an extension of time to answer, ECF No. 12, is GRANTED. By July
31, 2020, Defendant shall answer or otherwise respond to the complaint. The Clerk of Court is
directed to terminate the motion at ECF No. 12.

SO ORDERED.

Dated: July 2, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
